Exhibit 10.1

Execution Copy

 

 

 

SECURITIES PURCHASE AGREEMENT

by and between

FUELCELL ENERGY, INC.

and

POSCO ENERGY CO., LTD.

April 30, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page     ARTICLE 1 PURCHASE AND SALE OF SECURITIES      1     
  1.1       Purchase and Sale of Securities      1        1.2       Payment     
1        1.3       Adjustment      2        1.4       Closing Date      2       
1.5       Additional Purchaser Deliveries at the Closing      2        1.6  
    Additional Company Deliveries at the Closing      2     

ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     2        2.1       Organization and Qualification      2        2.2  
    Authorization; Enforcement      3        2.3       Capitalization      3   
    2.4       Issuance of Shares.      4        2.5       No Conflicts;
Government Consents and Permits      4        2.6       SEC Documents, Financial
Statements      5        2.7       Disclosure Controls and Procedures      5   
    2.8       Accounting Controls      6        2.9       Absence of Litigation
     6        2.10       Intellectual Property Rights      6        2.11  
    No Material Adverse Change      7        2.12       Taxes      7        2.13
      Real and Personal Property      7        2.14       Material Contracts   
  8        2.15       Employee Benefit Plans; Employee Matters      8       
2.16       Environmental Laws      8        2.17       Compliance with Law     
9        2.18       Insurance      9        2.19       Foreign Corrupt Practices
     9        2.20       Related Party Transactions      9        2.21       No
Integration; General Solicitation      10        2.22       No Registration
Rights      10        2.23       NASDAQ      10        2.24       Investment
Company      10        2.25       Acknowledgment Regarding Purchaser’s Purchase
of Shares      11        2.26       Accountants      11        2.27  
    Takeover Provision      11        2.28       No Manipulation of Stock     
11        2.29       Form S-3 Eligibility      11        2.30       Vote
Required      11        2.31       Board Approval      11        2.32  
    Sarbanes-Oxley Act      11        2.33       Books and Records      12     
  2.34       Transfer Taxes      12   

 

- i -



--------------------------------------------------------------------------------

    2.35       Fees      12      ARTICLE 3 PURCHASER’S REPRESENTATIONS AND
WARRANTIES      12        3.1       Investment Purpose      12        3.2  
    Purchaser Status; Questionnaires      12        3.3       Reliance on
Exemptions      12        3.4       Information      13        3.5  
    Acknowledgement of Risk      13        3.6       Governmental Review      13
       3.7       Transfer or Resale      14        3.8       Legends      14   
    3.9       Authorization; Enforcement      15        3.10       Residency   
  15        3.11       No Short Sales      15        3.12       Brokers      15
       3.13       Additional Representations by Non-US Person      15     
ARTICLE 4 COVENANTS      16        4.1       Reporting Status and Public
Information      16        4.2       Financial Information      16        4.3  
    Securities Laws Disclosure; Publicity      16        4.4       Covenants
Pending Closing      17        4.5       Limits on Additional Issuances      17
       4.6       Sales by Purchaser      17        4.7       Further Assurances
     17        4.8       Consents and Approvals      17        4.9       No
Solicitation      17        4.10       Form D and Blue Sky      17        4.11  
    Efforts to Satisfy Conditions      18        4.12       Use of Proceeds     
18        4.13       Expenses      18        4.14       Additional Right of
Purchaser      18        4.15       Pro rata Rights      19        4.16  
    Due Diligence      19        4.17       Board Designation Rights      20   
    4.18       Indemnification      20      ARTICLE 5 CONDITIONS TO CLOSING     
20        5.1       Conditions to Obligations of the Company      20        5.2
      Conditions to Purchaser’s Obligations at the Closing      21      ARTICLE
6 REGISTRATION RIGHTS      23        6.1       Mandatory Registration      23   
    6.2       Demand Registrations      23        6.3       Piggy-Back
Registrations      24        6.4       Ineligibility for Form S-3      24       
6.5       Failure to File, Obtain and Maintain Effectiveness of Registration
Statement      24   

 

- ii -



--------------------------------------------------------------------------------

    6.6       Related Obligations      24        6.7       Obligations of the
Holder.      29        6.8       Expenses of Registration      30        6.9  
    Indemnification      31        6.10       Assignment and Transfer      33   
    6.11       Amendment and Waiver of Registration Rights      33        6.12  
    Lock-Up Period      33      ARTICLE 7 MISCELLANEOUS      34        7.1  
    Termination      34        7.2       Effect of Termination      34       
7.3       Governing Law; Jurisdiction      34        7.4       Counterparts;
Signatures by Facsimile      34        7.5       Headings      34        7.6  
    Severability      35        7.7       Entire Agreement; Amendments; Waiver
     35        7.8       Notices      35        7.9       Successors and Assigns
     36        7.10       Third Party Beneficiaries      36        7.11       No
Strict Construction      36        7.12       Equitable Relief      36       
7.13       Survival of Representations and Warranties      36        7.14  
    Limitation on Enforcement of Remedies      36        7.15       Aggregation
of Stock      37        7.16       Reproduction of Documents      37        7.17
      Lost, etc. Certificates Evidencing Shares; Exchange      37        7.18  
    Draftmanship      37   

 

- iii -



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April 30,
2012, is made by and between FUELCELL ENERGY, INC., a Delaware corporation (the
“Company”), and POSCO ENERGY Co., Ltd., a Korean corporation, together with its
permitted transferee (the “Purchaser”). Capitalized terms used herein and not
otherwise defined have the meanings given to them in Exhibit A.

RECITALS:

A. The Company and the Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act and/or Regulation D under the Securities Act
or Regulation S thereunder.

B. The Purchaser desires to purchase and the Company desires to sell, subject to
the terms and conditions stated in this Agreement, 20,000,000 shares of Common
Stock.

C. As set forth herein, the Company has agreed to provide certain registration
rights with respect to the Shares under the Securities Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

AGREEMENT

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Purchaser hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE OF SECURITIES

1.1 Purchase and Sale of Securities. Subject to the terms and conditions set
forth in this Agreement and to the conditions set forth herein, and in reliance
upon the Company’s and the Purchaser’s representations set forth herein, at the
Closing, the Company will issue and sell to the Purchaser, and the Purchaser
will purchase from the Company 20,000,000 shares of Common Stock (each a “Share”
and collectively, the “Shares”), free and clear of any Liens. At the Closing,
the Purchaser shall pay the Company, as consideration for the Shares, cash in an
amount equal to $30,000,000 in the aggregate (the “Purchase Price”) for a per
share purchase price of $1.50 (the “Per Share Purchase Price”).

1.2 Payment. At the Closing, the Purchaser shall pay the Purchase Price by wire
transfer of immediately available funds, in US dollars, in accordance with wire
instructions provided by the Company to the Purchaser prior to the Closing. The
Company will instruct its transfer agent to deliver to the Purchaser at Closing
a certificate evidencing the Shares registered in the name of the Purchaser, or
in the name of a nominee designated by the Purchaser, against delivery of the
Purchase Price on the Closing Date.



--------------------------------------------------------------------------------

1.3 Adjustment. The number of Shares to be purchased by the Purchaser at the
Closing pursuant to Sections 1.1 and 1.2 and the Per Share Purchase Price shall
be proportionately adjusted for any subdivision or combination of Common Stock
(by stock split, reverse stock split, dividend, reorganization, recapitalization
or otherwise).

1.4 Closing Date. The closing of the transaction contemplated by this Agreement
(the “Closing”) will take place on the date hereof or such other date and time
as shall be agreed in writing by the Company and the Purchaser, unless this
Agreement has been earlier terminated pursuant to its terms (the actual time and
date of the Closing being referred to herein as the “Closing Date”). The Closing
will be held at the offices of Patterson Belknap Webb & Tyler LLP, 1133 Avenue
of the Americas, New York, New York 10036 or at such other time and place as
shall be agreed upon by the Company and the Purchaser. At the Closing, the
Company and the Purchaser shall make certain deliveries, as specified in
Sections 1.2, 1.5 and 1.6, and all such deliveries, regardless of chronological
sequence, shall be deemed to occur contemporaneously and simultaneously on the
occurrence of the last delivery and none of such deliveries shall be effective
until the last of the same has occurred.

1.5 Additional Purchaser Deliveries at the Closing. At the Closing, the
Purchaser shall deliver to the Company, subject to Section 1.2, the
certificates, agreements, instruments and other documents referred to in
Section 5.1.

1.6 Additional Company Deliveries at the Closing. At the Closing, the Company
shall deliver to the Purchaser, subject to Section 1.2, the certificates,
opinions, agreements, instruments and other documents referred to in
Section 5.2.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as specifically contemplated by this Agreement or as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof,
the Company hereby represents and warrants as follows:

2.1 Organization and Qualification. The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, with full
corporate power and authority to conduct its business as currently conducted as
disclosed in the SEC Documents. Each of the Company’s Subsidiaries is duly
formed, validly existing and in good standing under the laws of the laws of its
jurisdiction of organization, with full corporate power and authority to conduct
its business as currently conducted. The Company owns all of the capital stock
or membership interests of each Subsidiary free and clear of any and all Liens,
and all of the outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights. The Company and each of its Subsidiaries is duly qualified to do
business and is in good standing in each jurisdiction in which the nature of the
business conducted by it or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not be reasonably likely to have a Material Adverse
Effect and, to the Company’s knowledge, no proceeding has been instituted in any
such jurisdiction revoking, limiting or curtailing, or seeking to revoke, limit
or curtail, such corporate power and authority or qualification.

 

- 2 -



--------------------------------------------------------------------------------

2.2 Authorization; Enforcement. The Company has all requisite corporate power
and corporate authority to enter into and to perform its obligations under this
Agreement (and each of the other agreements entered into by the parties hereto
in connection with the Offering) (collectively, the “Related Agreements”), to
consummate the transactions contemplated hereby and thereby and to issue the
Shares in accordance with the terms hereof and thereof. The execution, delivery
and performance of this Agreement and the Related Agreements by the Company and
the consummation by it of the transactions contemplated hereby and thereby in
accordance with the respective terms hereof and thereof (including the issuance
of the Shares) have been duly authorized by all necessary corporate proceedings
on the part of the Company. This Agreement and the Related Agreements have been
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute legal, valid and binding obligations of the
Company enforceable against the Company in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, or moratorium or similar laws affecting creditors’
and contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity and except as rights to indemnity and
contribution may be limited by applicable laws or public policy underlying such
laws.

2.3 Capitalization.

(a) The authorized capital stock of the Company consists of 275,000,000 shares
of its Common Stock and 250,000 shares of preferred stock, par value $0.01 per
share (the “Preferred Stock”). As of the date hereof, the issued and outstanding
shares of capital stock of the Company consisted of 165,901,232 shares of Common
Stock and 64,020 shares of Preferred Stock.

(b) All the outstanding shares of capital stock of Common Stock have been duly
and validly issued and are fully paid and non-assessable, and were issued in
accordance with the registration or qualification requirements of the Securities
Act and any relevant state securities laws or pursuant to valid exemptions
therefrom.

(c) On the Closing Date, except as disclosed in the SEC Documents or on
Section 2.3 of the Disclosure Schedules, there will be no shares of Common Stock
or any other equity security of the Company issuable upon conversion, exchange
or exercise of any security of the Company or any of its Subsidiaries, nor will
there be any rights, options, calls or warrants outstanding or other agreements
to acquire shares of Common Stock or capital stock of any Subsidiary nor will
the Company or any of its Subsidiaries be contractually obligated to purchase,
redeem or otherwise acquire any of their respective outstanding shares. Except
as disclosed in the SEC Documents, no stockholder of the Company is entitled to
any preemptive or similar rights to subscribe for shares of capital stock of the
Company and no stockholder of the Company has any rights, contractual or
otherwise, to designate members of the Company’s Board of Directors (the
“Board”), other than in accordance with the DGCL. Except as disclosed in the SEC
Documents, there are no stockholder, voting or other agreements relating to the
rights and obligations of the Company’s stockholders.

 

- 3 -



--------------------------------------------------------------------------------

(d) The Company’s Certificate of Incorporation (the “Certificate of
Incorporation”), as in effect on the date hereof, and the Company’s Bylaws (the
“Bylaws”) as in effect on the date hereof, are each filed as exhibits to the SEC
Documents.

2.4 Issuance of Shares. The Shares are duly authorized and, upon issuance, sale
and delivery as contemplated by this Agreement, the Shares will be validly
issued, fully paid and non-assessable securities of the Company, free and clear
of any and all Liens, other than restrictions on transfer imposed by federal or
state securities laws. Assuming the accuracy of all representations and
warranties of the Purchaser set out in Article 3, the offer and issuance by the
Company of the Shares is exempt from registration under the Securities Act and
all applicable “blue sky” laws.

2.5 No Conflicts; Government Consents and Permits.

(a) The execution, delivery and performance of this Agreement and the Related
Agreements by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including the issuance of the
Shares) will not (i) conflict with or result in a violation of any provision of
its Certificate of Incorporation or Bylaws; (ii) except as described or referred
to in Section 2.5(a) of the Disclosure Schedules, violate or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of notice, consent, termination, amendment,
acceleration or cancellation of, any agreement, indenture, or instrument to
which the Company or any of its Subsidiaries is a party, or (iii) subject to
receipt of the Required Approvals, result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or any of its Subsidiaries, except in the case of clauses (ii) and
(iii) only, for such conflicts, breaches, defaults and violations as would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect. Except as set forth in Section 2.5(a) of the Company Disclosure
Schedule, the execution, delivery and performance of this Agreement and the
Related Agreements by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including the issuance of the
Shares) will not be deemed a change of control under any agreement, instrument
or indenture to which the Company or any of its Subsidiaries is a party.

(b) The Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency or
any regulatory or self regulatory agency in order for it to execute, deliver or
perform any of its obligations under this Agreement or any of the Related
Documents in accordance with the terms hereof and thereof, or to issue and sell
the Shares in accordance with the terms hereof and thereof, other than such as
have been made or obtained, and except for (i) the registration of the Shares
under the Securities Act pursuant to Section 6 hereof, (ii) any filings required
to be made under U.S. federal or state or foreign securities laws, or (iii) any
filings or notifications required by the NASDAQ Global Market (“NASDAQ” and
collectively, the “Required Approvals”).

 

- 4 -



--------------------------------------------------------------------------------

(c) Each of the Company and its Subsidiaries have all franchises, permits,
licenses, and any similar authority necessary for the conduct of its business as
now being conducted by it as described in the SEC Documents, except for such
franchise, permit, license or similar authority, the lack of which would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect (“Material Permits”). Neither the Company nor any of its
Subsidiaries has received any actual notice of any proceeding relating to
revocation or modification of any Material Permit.

2.6 SEC Documents, Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act (all of
the foregoing filed at least ten days prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
(other than exhibits) incorporated by reference therein, being hereinafter
referred to as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Document prior to
the expiration of any such extension. The Company has delivered to the Purchaser
or its respective representatives true, correct and complete copies of SEC
Documents not available on the EDGAR system, dated after October 31, 2011. As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the Exchange Act or the Securities Act, as the case may be,
and the rules and regulations of the SEC promulgated thereunder applicable to
the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. As of their respective dates, the Financial Statements and
the related notes complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. The Financial Statements and the related notes have been
prepared in accordance with accounting principles generally accepted in the
United States, consistently applied, during the periods involved (except (i) as
may be otherwise indicated in the Financial Statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes, may be condensed or summary statements or may conform to the
SEC’s rules and instructions for Reports on Form 10-Q) and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).

2.7 Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) that are effective in all material respects to ensure
that material information relating to the Company, including any consolidated
Subsidiaries, is made known to its chief executive officer and chief financial
officer by others within those entities. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the most recently filed quarterly or annual
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed quarterly or annual periodic report
under the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 307(b) of Regulation S-K under the Exchange Act) or, to the
Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.

 

- 5 -



--------------------------------------------------------------------------------

2.8 Accounting Controls. The Company maintains a system of accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

2.9 Absence of Litigation. Except as disclosed in the SEC Documents, there is no
action, suit, proceeding or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
Company’s knowledge, threatened against the Company or any of its Subsidiaries
that if determined adversely to the Company or any of its Subsidiaries would be
reasonably likely to have a Material Adverse Effect. Neither the Company nor any
of its Subsidiaries, nor any director or officer thereof is, or within the last
ten years has been, the subject of any action involving a claim of violation of
or liability under federal or state securities laws or a claim of breach of
fiduciary duty relating to the Company. There has not been, and to the knowledge
of the Company, there is not pending or contemplated, any investigation by the
SEC involving the Company or any of its Subsidiaries or any director or officer
thereof. The Company has not received any stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act and, to the Company’s knowledge, the SEC has
not issued any such order.

2.10 Intellectual Property Rights.

(a) The Company and its Subsidiaries own, or have sufficient rights to use and
otherwise exercise and exploit and license, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses and other similar rights necessary or material for use in connection
with (or otherwise used or anticipated to be used in) their respective
businesses as currently being conducted as described in the SEC Documents, as
previously conducted and as proposed to be conducted (collectively, the
“Intellectual Property Rights”), except where the failure to own or license such
Intellectual Property Rights would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect. Except as set forth in the
SEC Documents, neither the Company nor any Subsidiary has received any notice
(including any offer of a license) that any past, current or proposed activity
of (or any Intellectual Property Rights used, exploited or exercised by) the
Company or any Subsidiary may violate or infringe upon the rights of any Person
and neither has any reason to anticipate that any such notice may be forthcoming
(or that there is or may be any basis therefor). Except as set forth in the SEC
Documents, to the knowledge of the Company, all of the Intellectual Property
Rights are enforceable and there is no existing or expected infringement (or
challenge) by another Person of (or to) any of the Intellectual Property Rights.
To the Company’s knowledge, no present or former employee, officer or director
of the Company or any of its Subsidiaries, or agent or outside contractor of the
Company or any of its Subsidiaries, holds any right, title or interest, directly
or indirectly, in whole or in part, in or to any Intellectual Property Rights,
except those formally assigned or transferred to the Company by such employees.
The Company does not believe it is or will be necessary to utilize any
inventions of any of its employees (or people it currently intends to hire) made
prior to their employment by the Company, except those formally assigned or
transferred to the Company by such employees.

 

- 6 -



--------------------------------------------------------------------------------

(b) To the Company’s knowledge: (i) no trade secret of the Company or any of its
Subsidiaries has been used, disclosed or appropriated to the detriment of the
Company or any of its Subsidiaries for the benefit of any Person other than the
Company or its Subsidiaries; and (ii) no employee, independent contractor or
agent of the Company or any of its Subsidiaries has misappropriated any trade
secrets or other confidential information of any other Person in the course of
the performance of his or her duties as an employee, independent contractor or
agent of the Company or its Subsidiaries, except in the cases of clauses (i) and
(ii) as would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect.

2.11 No Material Adverse Change. Since October 31, 2011, except as disclosed in
the SEC Documents or has occurred in the ordinary course of business, there has
been no (i) change, circumstance, development or event which, individually or in
the aggregate, is reasonably likely to have a Material Adverse Effect,
(ii) declaration, setting aside or payment of any dividend or other distribution
with respect to the capital stock of the Company, (iii) issuance of capital
stock (other than pursuant to (1) the exercise of options, warrants, or
convertible securities outstanding at such date or (2) employee benefit plans)
or options, warrants or rights to acquire capital stock (other than the rights
granted (1) to the Purchaser hereunder or (2) pursuant to employee benefit
plans), (iv) material loss, destruction or damage to any property of the Company
or any of its Subsidiaries, whether or not insured, (v) acceleration of any
indebtedness for borrowed money or the refunding of any such indebtedness,
(vi) labor trouble involving the Company or any of its Subsidiaries or any
material change in their personnel or the terms and conditions of employment,
(vii) waiver of any valuable right in favor of the Company or any of its
Subsidiaries, (viii) loan or extension of credit to any officer of the Company
or any of its Subsidiaries or to any employee of the Company or any of its
Subsidiaries in an amount in excess of $25,000 or (ix) acquisition or
disposition of any material assets (or any contract or arrangement therefor), or
any other material transaction by the Company or any of its Subsidiaries
otherwise than for fair value in the ordinary course of business. The Company
has not taken any steps to seek protection pursuant to any bankruptcy law nor
does the Company have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings.

2.12 Taxes. The Company and its Subsidiaries have filed (or have obtained an
extension of time within which to file) all necessary federal, state and foreign
income and franchise tax returns and has paid all taxes shown as due on such tax
returns, except where the failure to so file or the failure to so pay would not,
individually or in the aggregate, have a Material Adverse Effect. Each of the
Company and its Subsidiaries has complied in all material respects with all
applicable legal requirements relating to the payment and withholding of taxes
and, within the time and in the manner prescribed by law, has withheld from
wages, fees and other payments and paid over to the proper governmental or
regulatory authorities all amounts required.

2.13 Real and Personal Property. The Company and its Subsidiaries have good and
marketable title to, or have valid rights to lease or otherwise use, all items
of real and personal property that are material to the business of the Company
and its Subsidiaries, free and clear of all liens, encumbrances, claims and
defects and imperfections of title except those that (i) do not materially
interfere with the use of such property by the Company and its Subsidiaries or
(ii) would not, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect.

 

- 7 -



--------------------------------------------------------------------------------

2.14 Material Contracts.

(a) Except for contracts filed as exhibits to the SEC Documents (“Material
Contracts”) and except for this Agreement and the Related Agreements, the
Company does not have any agreements, contracts and commitments that are
material to the business, financial condition, assets, prospects or operations
of the Company or any of its Subsidiaries that would be required to be filed
under the Exchange Act.

(b) The Company is not in material default under or in violation of, nor to the
Company’s knowledge, is there any valid basis for any claim of default under or
violation of, any Material Contract.

(c) All agreements, contracts and commitments required to be filed by the
Company under the Exchange Act or the Securities Act have been filed in a timely
manner with the SEC.

2.15 Employee Benefit Plans; Employee Matters. The consummation of the
transactions contemplated by this Agreement and the Related Agreements will not
(i) entitle any current or former employee or other service provider of the
Company or any of its Subsidiaries to severance benefits or any other payment,
compensation or benefit (including forgiveness of indebtedness), except as
expressly provided by this Agreement, or (ii) accelerate the time of payment or
vesting, or increase the amount of compensation or benefit due any such employee
or service provider, alone or in conjunction with any other possible event
(including termination of employment). The Company and its Subsidiaries are in
compliance in all material respects with all currently applicable laws and
regulations respecting employment, discrimination in employment, terms and
conditions of employment, wages, hours and occupational safety and health and
employment practices, and is not engaged in any unfair labor practice. To the
Company’s knowledge, no employees of the Company or its Subsidiaries are in
material violation of any term of any material employment contract, patent
disclosure agreement, noncompetition agreement, or any restrictive covenant to a
former employer relating to the right of any such employee to be employed by the
Company (or its Subsidiaries) because of the nature of the business conducted or
presently proposed to be conducted by the Company or its Subsidiaries or to the
use of trade secrets or proprietary information of others. No key employee of
the Company or any of its Subsidiaries has given written notice to the Company
or its Subsidiaries, and the Company is not otherwise aware, that any such key
employee intends to terminate his or her employment with the Company or any of
its Subsidiaries.

2.16 Environmental Laws. The Company is not in violation of any applicable
statute, law or regulation relating to the environment or occupational health
and safety, violation of which would, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect. None of the premises or any
properties owned, occupied or leased by the Company or any of its Subsidiaries
have been used by the Company or any of its Subsidiaries, or to the Company’s
knowledge, by any other Person to manufacture, treat, store, or dispose of any
substance that have been designated to be a “hazardous substance” under
applicable environmental laws in violation of any applicable environmental laws,
violation of which would, individually or in the aggregate, be reasonably likely
to have a Material Adverse Effect.

 

- 8 -



--------------------------------------------------------------------------------

2.17 Compliance with Law. Neither the Company nor any of its Subsidiaries is in
violation of any laws, ordinances, governmental rules or regulations to which it
is subject, including ,without limitation laws or regulations relating to the
environment or to occupational health and safety, except for violations that
would not, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect, and no material expenditures are known to be or
expected to be required in order to cause its current operations or properties
to comply with any such law, ordinances, governmental rules or regulations.

2.18 Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary for a company (i) in
the business and stage of development and locations in which the Company or any
of its Subsidiaries are engaged and (ii) with the resources of the Company and
its Subsidiaries. The Company has not received any written notice that the
Company or its Subsidiaries will not be able to renew its existing insurance
coverage as and when such coverage expires. All of such policies are in full
force and effect and are valid and enforceable in accordance with their terms,
and the Company has complied with all material terms and conditions of such
policies, including premium payments. The Company believes it will be able to
obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.

2.19 Foreign Corrupt Practices. Neither the Company or any of its Subsidiaries,
nor to the Company’s knowledge, any director, officer, agent, employee or other
Person acting on behalf of the Company or any of its Subsidiaries has, in the
course of its actions for, or on behalf of, the Company or any of its
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of in any material respect any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made or received any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to or from
any foreign or domestic government official or employee.

2.20 Related Party Transactions. Except with respect to the transactions that
are contemplated hereby or in the Related Agreements and except with respect to
transactions involving amounts less than $120,000, all transactions, including,
without limitation, any contract, agreement or other arrangement providing for
the furnishing of services, providing for rental of real estate or personal
property or otherwise involving payments or obligations, that have occurred
between or among the Company, on the one hand, and any of its officers or
directors, or any Affiliate or Affiliates of any such executive officer or
director, on the other hand, prior to the date hereof have been disclosed in the
SEC Documents in accordance with the requirements of Item 404 of Regulation S-K
under the Securities Act.

 

- 9 -



--------------------------------------------------------------------------------

2.21 No Integration; General Solicitation. Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the Offering to be
integrated with any prior offering by the Company (including, without
limitation, the securities offering referenced in the Company’s Form 8-K filed
on March 28, 2012) for purposes of the Securities Act or any applicable
stockholder approval provisions including, without limitation, under the rules
and regulations of any exchange or quotation system on which any of the
securities of the Company are listed or designated. Neither the Company nor any
of its Affiliates, nor any Person acting on its or their behalf, has offered or
sold, or authorized the offer or sale of, any of the Shares by any form of
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act. The Company has not publicly distributed and will not
publicly distribute prior to the Closing Date any offering material in
connection with the Offering. The Company has offered the Shares for sale only
to the Purchaser and certain other “accredited investors” within the meaning of
Rule 501 under the Securities Act and Persons who are not “US persons” within
the meaning of Rule 902(k) under the Securities Act. The Company shall not
directly or indirectly take, and shall not permit any of its directors, or
officers indirectly to take, any action (including any offering or sale to any
Person of the Shares) that will make unavailable the exemption from registration
under the Securities Act being relied upon by the Company for the offer and sale
to the Purchaser of the Shares as contemplated by this Agreement and the Related
Agreements.

2.22 No Registration Rights. No Person other than the Purchaser has the right to
(i) prohibit, delay or suspend the Company from filing the Registration
Statement and fully performing its obligations with respect thereto as
contemplated hereunder or (ii) except for obligations under warrant agreements
disclosed in the SEC Documents, require the Company to register any securities
for sale under the Securities Act by reason of the filing of the Registration
Statement and no other registration rights exist with respect to the issuance or
registration of securities by the Company under the Securities Act which have
not been satisfied. The granting and performance of the registration rights
under this Agreement will not violate or conflict with, or result in a breach of
any provision of, or constitute a default under, any agreement, indenture, or
instrument to which the Company or any of its Subsidiaries is a party.

2.23 NASDAQ. The Common Stock is registered pursuant to Section 12(g) of the
Exchange Act, and is listed on NASDAQ, and trading in the Common Stock has not
been suspended and the Company has taken no action designed to, or that is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act or delisting the Common Stock from the NASDAQ. To the
Company’s knowledge, the Company and the Common Stock meet the criteria for
continued listing and trading on NASDAQ.

2.24 Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares, will not be an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company shall conduct its business in a manner so
that it will not become subject to the Investment Company Act.

 

- 10 -



--------------------------------------------------------------------------------

2.25 Acknowledgment Regarding Purchaser’s Purchase of Shares. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to this Agreement and the Related
Agreements and the transactions contemplated hereby and thereby. The Company
further acknowledges that the Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity with respect to the
Company) with respect to this Agreement and the Related Agreements and the
transactions contemplated hereby and thereby and any advice given by the
Purchaser or any of its respective representatives or agents to the Company in
connection with this Agreement and the Related Agreements and the transactions
contemplated hereby and thereby is merely incidental to the Purchaser’s purchase
of the Shares. The Company further represents to the Purchaser that the
Company’s decision to enter into this Agreement and the Related Agreements has
been based on the independent evaluation of the transactions contemplated hereby
and thereby by the Company and its representatives.

2.26 Accountants. KPMG LLP has advised the Company that it is, and to the best
knowledge of the Company it is, an independent accountant as required by the
Sarbanes-Oxley Act of 2002, the Securities Act and the Exchange Act and the
rules and regulations promulgated thereunder.

2.27 Takeover Provision. The Company and its Board have taken all necessary
action in order to render inapplicable any corporate takeover provision under
laws of the State of Delaware, including Section 203 of the DGCL, or any other
state or federal “fair price”, “moratorium”, “control share acquisition”,
“business combination” or other similar anti-takeover statute or regulation,
poison pill (including any distribution under a rights agreement) or other
similar anti-takeover provision under the Certificate of Incorporation or the
Bylaws (each, a “Takeover Provision”) which is, or could be, applicable to the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Shares and the Purchaser’s ownership, voting (to the
extent applicable) or disposition of the Shares.

2.28 No Manipulation of Stock. The Company has not taken, nor will it take,
directly or indirectly, any action outside the ordinary course of business
designed to or that might reasonably be expected to cause or result in unlawful
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Shares.

2.29 Form S-3 Eligibility. The Company shall be eligible to register the resale
of its Common Stock by the Purchaser under Form S-3 promulgated under the
Securities Act on October 1, 2012.

2.30 Vote Required. No vote of the holders of any class or series of the
Company’s capital stock, including the Common Stock, is necessary to approve the
issuance of the Shares and any other transactions contemplated by this Agreement
or the Related Agreements.

2.31 Board Approval. The Board, at a meeting duly called and held, has
(a) determined that the Offering is fair to, advisable and in the best interests
of the Company and the stockholders of the Company, and (b) approved the
Offering and this Agreement and the Related Agreements.

2.32 Sarbanes-Oxley Act. The Company is in material compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002, and any and all
applicable rules and regulations promulgated by the SEC thereunder.

 

- 11 -



--------------------------------------------------------------------------------

2.33 Books and Records. The books of account, minute books, stock record books
and other records of the Company and its Subsidiaries are complete and correct
in all material respects and have been maintained in accordance with sound
business practices and the requirements of Section 13(b)(2) of the Exchange Act,
including an adequate system of internal controls.

2.34 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares hereunder will be, or will have been, fully paid
or provided for by the Company and the Company will have complied with all laws
imposing such taxes.

2.35 Fees. The Company has taken no action that would give rise to any claim by
any Person for brokerage commissions, placement agent’s fees or similar payments
relating to this Agreement or the transactions contemplated hereby.

ARTICLE 3

PURCHASER’S REPRESENTATIONS AND WARRANTIES

The Purchaser represents and warrants to the Company as follows:

3.1 Investment Purpose. The Purchaser is purchasing the Shares for its own
account for investment and not with a present view toward the public sale or
distribution thereof and has no intention of selling or distributing any of such
Shares or any arrangement or understanding with any other Persons regarding the
sale or distribution of such Shares except as contemplated by this Agreement or
the Related Agreements and in compliance with the Securities Act. The Purchaser
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Shares except in accordance with the provisions of this
Agreement or the Related Agreements and in compliance with applicable securities
laws. In making the representation herein, however, the Purchaser does not agree
to hold any of the Shares for any minimum or other specified term and reserves
the right to dispose of the Shares at any time in compliance with the Securities
Act.

3.2 Purchaser Status; Questionnaires. At the time Purchaser was offered the
Shares, it was, and at the date hereof it is: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) and (a)(8) under the
Securities Act or (ii) a Person who is not a “US person” (as defined in Rule
902(k) under the Securities Act (a “Non-US Person”). All information provided by
the Purchaser to the Company in connection with the Purchaser’s purchase of the
Shares, including, but not limited to, the information provided in the
Pre-Closing Securities Ownership Questionnaire attached hereto as Exhibit B, was
accurate and correct when provided or delivered and is accurate and correct as
of the date hereof.

3.3 Reliance on Exemptions. The Purchaser understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from or
non-application of the registration requirements of United States federal and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Shares.

 

- 12 -



--------------------------------------------------------------------------------

3.4 Information. The Purchaser acknowledges that it has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares; (ii) access to information about the Company and its financial
condition, results of operations, businesses, properties, management and
prospects sufficient to enable it to evaluate its investment, including, without
limitation, the Company’s SEC Documents, and the Purchaser has had the
opportunity to review the SEC Documents; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
due diligence investigation conducted by such Purchaser or any of its advisors
or representatives shall modify, amend or affect such Purchaser’s right to rely
on the Company’s and its Subsidiaries representations, warranties and covenants
contained herein or in the Related Agreements.

3.5 Acknowledgement of Risk.

(a) The Purchaser acknowledges and understands that its investment in the Shares
involves a significant degree of risk, including, without limitation, (i) the
Company has a history of operating losses and requires substantial funds in
addition to the proceeds from the sale of the Shares; (ii) an investment in the
Company is speculative, and only the Purchaser who can afford the loss of their
entire investment should consider investing in the Company and the Shares;
(iii) the Purchaser may not be able to liquidate its investment;
(iv) transferability of the Shares is limited; (v) in the event of a disposition
of the Shares, the Purchaser could sustain the loss of its entire investment;
and (vi) the Company has not paid any dividends on its Common Stock since
inception and does not anticipate the payment of dividends in the foreseeable
future. Such risks are more fully set forth in the SEC Documents.

(b) The Purchaser is able to bear the economic risk of holding the Shares for an
indefinite period, and has knowledge and experience in financial and business
matters such that it is capable of evaluating the risks of the investment in the
Shares.

(c) The Purchaser has, in connection with the Purchaser’s decision to purchase
the Shares and with respect to all matters relating to this Agreement and the
Related Agreements and the transactions contemplated hereby and thereby, relied
solely upon the advice of such Purchaser’s own counsel and has not relied upon
or consulted any counsel to the Company.

(d) The Purchaser is not purchasing the Shares as a result of any form of
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act.

3.6 Governmental Review. The Purchaser understands that no United States federal
or state or foreign agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares or an
investment therein.

 

- 13 -



--------------------------------------------------------------------------------

3.7 Transfer or Resale. The Purchaser understands that:

(a) the Shares have not been and are not being registered under the Securities
Act (other than as contemplated in Article 6 of this Agreement) or any
applicable state securities laws and, consequently, the Purchaser may have to
bear the risk of owning the Shares for an indefinite period of time because the
Shares may not be transferred unless (i) the resale of the Shares is registered
pursuant to an effective registration statement under the Securities Act or
exempt from the registration requirements of the Securities Act under Rule 144
thereunder; or (ii) the Purchaser has delivered to the Company an opinion of
counsel to the Purchaser (in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that the Shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration, provided that no opinion shall be required by the Company in the
case of transfers under Rule 144; and

(b) except as set forth in Article 6 of this Agreement, neither the Company nor
any other Person is under any obligation to register the resale of any Shares
under the Securities Act or any state or foreign securities laws or to comply
with the terms and conditions of any exemption thereunder.

3.8 Legends.

(a) The Purchaser understands the certificates representing the Shares will bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such securities):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE
OF THE UNITED STATES IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR REGULATION S
THEREUNDER, AND ACCORDINGLY, MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.”

(b) The Purchaser may request that the Company remove, and the Company agrees to
authorize the removal of any legend from the Shares (i) following any sale of
the Shares pursuant to an effective registration statement, or (ii) if such
Shares are eligible for sale without restrictions under Rule 144 or under any
no-action letter issued by the SEC. Following the time a legend is no longer
required for any Shares hereunder, the Company will, no later than five
(5) Business Days following the delivery by the Purchaser to the Company or the
Company’s transfer agent of a legended certificate representing such Shares,
accompanied by such additional information as the Company or the Company’s
transfer agent may reasonably request, deliver or cause to be delivered to the
Purchaser a certificate representing such Shares that is free from all
restrictive and other legends.

 

- 14 -



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, the Company acknowledges
and agrees that the Company will not require an opinion of counsel in connection
with the transfer by the Purchaser of any Shares to an Affiliate of the
Purchaser.

3.9 Authorization; Enforcement. The Purchaser is duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation
and has the requisite power and authority to enter into this Agreement and the
Related Agreements and to consummate the transactions contemplated hereby and
thereby. The Purchaser has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the Related
Agreements. Upon the execution and delivery of this Agreement and the Related
Agreements, this Agreement and the Related Agreements shall constitute a valid
and binding obligation of the Purchaser enforceable in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity and except as rights to indemnity and
contribution may be limited by applicable securities laws or public policy
underlying such laws.

3.10 Residency. The Purchaser is a resident of the Republic of Korea.

3.11 No Short Sales. Between the time the Purchaser learned about the Offering
and the public announcement of the Offering, the Purchaser has not engaged in
any short sales or similar transactions with respect to the Common Stock, nor
has the Purchaser, directly or indirectly, caused any Person to engage in any
short sales or similar transactions with respect to the Common Stock.

3.12 Brokers. The Purchaser has not engaged any brokers, finders or agents and
has not incurred, and will not incur, directly or indirectly, any liability for
brokerage for finder’s fees or agent’s commissions or any similar charges in
connection with this Agreement and the Related Agreements.

3.13 Additional Representations by Non-US Person. The Purchaser who is a Non-US
Person further represents and warrants to the Company with respect to itself and
its purchase hereunder that: (i) the Purchaser’s principal address is outside of
the United States; (ii) the Purchaser was located outside the United States at
the time any offer to buy the Shares was made to it and at the time the buy
order was originated by the Purchaser; (iii) the Purchaser is not an “affiliate”
(as defined in Rule 144) of the Company or acting on behalf of an affiliate of
the Company; and (iv) the Purchaser is an “accredited investor” as defined in
Rule 501(a) of Regulation D under the Securities Act. The Purchaser who is a
Non-US Person hereby expressly agrees not to engage in hedging transactions with
regard to the Shares unless in compliance with the Securities Act and the terms
of this Agreement.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE 4

COVENANTS

4.1 Reporting Status and Public Information. The Common Stock is registered
under Section 12 of the Exchange Act. While the Company Common Stock remains
registered under Section 12 of the Exchange Act, the Company agrees to use
commercially reasonable efforts to (a) timely file all documents with the SEC,
(b) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times, (c) file with
the SEC in a timely manner all reports and other documents required of the
Company under the Exchange Act and (d) so long as a Holder owns any Shares,
furnish to such Holder, upon any reasonable request, a written statement by the
Company as to its compliance with Rule 144 under the Securities Act, and of the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents of the Company as such Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing a Holder to sell any such securities without registration. During the
Registration Period, the Company will not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would permit such termination.

4.2 Financial Information. The financial statements of the Company to be
included in any documents filed with the SEC will be prepared in accordance with
accounting principles generally accepted in the United States, consistently
applied (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may not include footnotes, may be condensed or summary
statements or may conform to the SEC’s rules and instructions for Reports on
Form 10-Q), and will fairly present in all material respects the consolidated
financial position of the Company and consolidated results of its operations and
cash flows as of, and for the periods covered by, such financial statements
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

4.3 Securities Laws Disclosure; Publicity.

(a) Except as may be required by law or the rules of the SEC or NASDAQ, neither
the Company nor any Subsidiary shall use the name of, or make reference to, the
Purchaser or any of its Affiliates in any press release or in any public manner
(including any reports or filings made by the Company under the Exchange Act)
without the Purchaser’s prior written consent, which consent shall not be
unreasonably withheld or delayed. Any press release of the Company that
references the Purchaser or any of its Affiliates and their participation in the
Offering shall be approved by the Purchaser, which approval will not be
unreasonably withheld or delayed.

(b) Within four (4) Business Days after the Closing Date, the Company shall file
a Current Report on Form 8-K with the SEC describing the terms of the
transactions contemplated by this Agreement and the Related Agreements and
including as an exhibit to such Current Report on Form 8-K this Agreement, in
the form required by the Exchange Act.

 

- 16 -



--------------------------------------------------------------------------------

4.4 Covenants Pending Closing. Prior to the Closing, the Company shall maintain
its existence and conduct and cause its Subsidiaries to conduct their respective
businesses in usual, regular and ordinary course in substantially the same
manner as heretofore conducted, and shall not, and shall not permit its
Subsidiaries to, without the prior written consent of the Purchaser, such
consent not to be unreasonably withheld, delayed or conditioned, take any action
which would result in any of the representations or warranties contained in this
Agreement not being true or correct at and as of the time immediately after such
action, or in any of the covenants contained in this Agreement becoming
incapable of performance. The Company will promptly advise the Purchaser of any
action or event of which it becomes aware which has the effect of making
materially incorrect any of such representations or warranties or which has the
effect of rendering any of such covenants incapable of performance.

4.5 Limits on Additional Issuances. Neither the Company, any of its Subsidiaries
nor any of their respective Affiliates will sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any “security” (as defined in
the Securities Act) that could be integrated with the sale of the Securities in
a manner that could require the registration of the Securities under the
Securities Act.

4.6 Sales by Purchaser. The Purchaser will not make any sale, transfer, pledge
or other disposition of the Shares in violation of U.S. federal or state or
foreign securities laws or the terms of this Agreement.

4.7 Further Assurances. Each of the parties shall execute such documents and
other papers and take such further actions as may be reasonably required or
desirable to carry out the provisions hereof and the transactions contemplated
hereby. Each such party shall use its reasonable efforts to fulfill or obtain
the fulfillment of the conditions to the Closing as promptly as practicable.

4.8 Consents and Approvals. From and after the date hereof, the Company shall
use its reasonable best efforts to obtain as promptly as practicable any consent
or approval of any Person, including any regulatory authority, required in
connection with the transactions contemplated hereby.

4.9 No Solicitation. The Company will not, and will not permit any of its
Subsidiaries or any of their respective Affiliates to, engage in any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) in connection with the offering of the
Shares or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.

4.10 Form D and Blue Sky. The Company agrees to timely file a Form D with the
SEC with respect to the Shares to the extent required under Regulation D of the
Securities Act and to provide, upon request, a copy thereof to the Purchaser.
The Company shall, on or before the Closing Date, take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for, or to qualify the Shares for, sale to the Purchaser at the Closing pursuant
to this Agreement under applicable securities and “blue sky” laws of the states
of the United States (or to obtain an exemption from such qualification), and
shall provide evidence of any such action so taken to the Purchaser on or prior
to the Closing Date. The Company shall make all timely filings and reports
relating to the offer and sale of the Shares required under applicable
securities and “blue sky” laws of the states of the United States following the
Closing Date. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4.10.

 

- 17 -



--------------------------------------------------------------------------------

4.11 Efforts to Satisfy Conditions. Each party shall use its commercially
reasonable efforts to satisfy each of the conditions to be satisfied by it as
provided in Article 5 of this Agreement.

4.12 Use of Proceeds. The proceeds received by the Company from the issuance and
sale of the Shares shall be used by the Company for working capital and other
general corporate purposes. In no event shall the proceeds be used for (a) the
redemption or repurchase of any of its or its Subsidiaries equity securities or
any dividend thereon, (b) repayment of any indebtedness of the Company or its
Subsidiaries or (c) any other ventures or business opportunities not related to
the current or contemplated business of the Company.

4.13 Expenses. The Company and the Purchaser is liable for, and will pay, its
own expenses incurred in connection with the negotiation, preparation, execution
and delivery of this Agreement, including, without limitation, attorneys’ and
consultants’ fees and expenses.

4.14 Additional Right of Purchaser.

So long as Purchaser (i) owns at least the number of shares of Common Stock that
it purchased under this Agreement (as adjusted for any stock split, stock
dividend, combination, or other recapitalization or reclassification effected
after the date hereof), and (ii) has executed and delivered a confidentiality
agreement with the Company that is consistent with the Company’s obligations
under Regulation FD promulgated under the Securities Act (an “FD Confidentiality
Agreement”), the Company shall deliver to Purchaser in the case of (i) below or
will inform the Purchaser of, and discuss with the Purchaser, any of the actions
and matters described in (ii) through (iv) below:

(i) such material information relating to the financial condition, business,
prospects, or corporate affairs of the Company (including the minutes, notices,
consents and other materials that it provides to its directors);

(ii) incurring, issuing or assuming any indebtedness that, in the aggregate,
collectively among the Company and its Subsidiaries, exceeds US $25,000,000 in
one transaction or a series of related transactions;

(iii) incurring any capital expenditure that exceeds US $25,000,000 in one
transaction or a series of related transactions; and

(iv) selling, transferring or otherwise disposing of any material assets of the
Company or any Subsidiary (including, but not limited to, its technologies and
intellectual property rights) in any transaction or series of related
transactions with a value that exceeds US $10,000,000;

 

- 18 -



--------------------------------------------------------------------------------

provided, however, that the Company shall not be obligated under this
Section 4.14 to provide information specified in (i) through (iv) above (A) that
the Company reasonably determines in good faith to be a trade secret or
confidential information (unless covered by an enforceable confidentiality
agreement, in form acceptable to the Company and the Purchaser) or (B) the
disclosure of which would adversely affect the attorney-client privilege between
the Company and its counsel or put the Company at a competitive disadvantage.

4.15 Pro rata Rights. If at any time the Company wishes to issue any new equity
securities other than Excluded Securities (such Securities other than Excluded
Securities the “New Securities”) to any person (“Proposed Recipient”) the
Company shall, to the extent reasonably possible, promptly deliver a notice of
its intention to issue such New Securities (the “New Issue Notice”) to the
Purchaser at least 5 days prior to the planned date of issuance setting forth
the type, number and description of the New Securities to be issued, the
proposed subscription price thereof, the identity of the Proposed Recipients (if
known) and any other proposed material terms and conditions of such issuance. If
the Company is unable to give prior notice of such issuance, it will notify the
Purchaser on the date of the issuance which later notice shall in no event
prevent the Purchaser from fully exercising its rights hereunder in a subsequent
issuance and closing. The Purchaser shall have the right, upon written notice to
the Company within 10 days following receipt of the New Issue Notice whether
such notice is provided before or after the issuance (the “Exercise Period”), to
elect to subscribe for, at the price and on the terms stated in the New Issue
Notice, such number of New Securities equal to the product obtained by
multiplying the number of New Securities (calculated on an as-converted basis)
by a fraction, the numerator of which is the number of equity securities
(calculated on an as-converted basis) held by the Purchaser on the date of such
New Issue Notice (and prior to the issuance) and the denominator of which is the
total number of equity securities (calculated on an as-converted basis) issued
and outstanding on the date of such New Issue Notice (and prior to the
issuance). If all or any portion of the New Securities are not subscribed to by
the Purchaser as described above, then the Company may, at its election, during
a period of 30 days following the expiration of the Exercise Period, issue the
remaining New Securities to the Proposed Recipient at a price and upon terms not
more favorable to the Proposed Recipient than those stated in such New Issue
Notice. In the event the Company has not issued the New Securities to the
Proposed Recipient within such 30 day period, the Company shall not thereafter
issue any New Securities without first offering such securities to the Purchaser
in the manner provided in this Section 4.15. Failure by the Purchaser to
exercise its option to subscribe with respect to one offering and issuance of
New Securities shall not affect its option to subscribe for equity securities in
any subsequent offering and issuance. This Section 4.15 shall not apply to
“Excluded Securities” issued by the Company which shall mean (i) securities
issued as a dividend or distribution on outstanding securities, (ii) securities
issued upon conversion or exercise of outstanding securities, (iii) securities
issued to employees, directors or consultants pursuant to a plan, agreement or
arrangement approved by the Company’s Board of Directors, (iv) securities issued
pursuant to the acquisition of another corporation or its assets by the Company,
or (v) up to $5,000,000 in securities issued by the Company annually to fund
obligations to make cash dividends or interest payments on outstanding
securities. The rights set forth in this Section 4.15 shall terminate at such
time when the Purchaser owns less than 10,786,418 shares of Common Stock (as
adjusted for any stock split, stock dividend, combination, or other
recapitalization or reclassification effected after the date hereof).

4.16 Due Diligence. The Company shall cooperate in good faith in the limited due
diligence to be performed by the Purchaser in connection with its investment in
the Shares.

 

- 19 -



--------------------------------------------------------------------------------

4.17 Board Designation Rights. So long as Purchaser owns at least 10,786,418
shares of Common Stock (as adjusted for any stock split, stock dividend,
combination, or other recapitalization or reclassification effected after the
date hereof), if requested by the Purchaser, the Company shall promptly appoint
one individual designated in writing by the Purchaser to serve as a member of
the Board of Directors of the Company (the “Purchaser Nominee”); provided that
such Purchaser Nominee meets the criteria for nomination as a director as set
forth in the Company’s Nominating and Corporate Governance Committee Charter as
reasonably determined by the Company’s Nominating and Corporate Governance
Committee.

4.18 Indemnification. The Company and the Purchaser will indemnify and hold the
other (the “Indemnified Party”) and its respective directors, officers,
stockholders, members, partners, employees and agents harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that the Indemnified Party
and its directors, officers, stockholders, members, partners, employees and
agents may suffer or incur as a result of any breach of any of the
representations, warranties, covenants or agreements made by the other in this
Agreement. The detailed procedures for the indemnification under this
Section 4.18 shall follow the procedures set forth in Sections 6.9(c) and 6.9
(d).

ARTICLE 5

CONDITIONS TO CLOSING

5.1 Conditions to Obligations of the Company. The obligation of the Company to
issue and deliver the Shares on the Closing Date shall be subject to the
performance by the Purchaser of its agreements theretofore to be performed
hereunder and to the satisfaction (or waiver), prior thereto or concurrently
therewith, of the following further conditions:

(a) Receipt of Purchase Price. The Company shall have received payment of the
Purchase Price for the Shares being purchased hereunder. The Purchase Price
shall be paid in immediately available funds, in US dollars.

(b) Representations and Warranties. The representations and warranties of the
Purchaser contained in Article 3 shall be true in all material respects on and
as of the Closing Date (except for such representations and warranties that are
qualified as to materiality, which shall be true in all respects) as though such
representations and warranties were made at and as of such date.

(c) Compliance with Agreement. The Purchaser shall have performed and complied
in all material respects with all agreements, covenants and conditions contained
in this Agreement which are required to be performed or complied with by them
prior to or on the Closing Date.

(d) Absence of Litigation. No proceeding challenging this Agreement or the
Related Agreements or the transactions contemplated hereby or thereby, or
seeking to prohibit, alter, prevent or materially delay the Closing, shall have
been instituted or be pending before any court, arbitrator, governmental body,
agency or official.

 

- 20 -



--------------------------------------------------------------------------------

(e) No Governmental Prohibition or Third Party Approval. The sale of the Shares
by the Company shall not be prohibited by any law or governmental order or
regulation and any government regulatory or third party consents or approvals,
if any, necessary for the sale of the Shares shall have been received.

(f) Purchaser Certificate. The Company shall have received a certificate from
the Purchaser, dated the Closing Date, signed by a duly authorized
representative of the Purchaser, certifying that the conditions specified in
Sections 5.1(b) and 5.1(c) hereof have been fulfilled.

(g) Closing Deliverables. The Company shall have received all documents and
other items required to be delivered by the Purchaser to the Company pursuant to
Section 1.5 and as are reasonably required to be delivered by the Purchaser to
effectuate the transactions contemplated by this Agreement and the Related
Agreements.

5.2 Conditions to Purchaser’s Obligations at the Closing. The obligation of the
Purchaser to purchase and pay for the Shares on the Closing Date shall be
subject to the performance by the Company of its agreements theretofore to be
performed hereunder and to the satisfaction (or waiver), prior thereto or
concurrently therewith, of the following further conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true on and as of the Closing Date
in all material respects (except for such representations and warranties that
are qualified as to materiality, which shall be true in all respects) as though
such representations and warranties were made at and as of such date.

(b) Compliance with Agreement. The Company shall have performed and complied in
all material respects with all agreements, covenants and conditions contained in
this Agreement which are required to be performed or complied with by the
Company prior to or on the Closing Date.

(c) Compliance with Laws. The purchase of the Shares by the Purchaser hereunder
shall be legally permitted by all laws and regulations to which the Purchaser or
the Company is subject (including all applicable federal, state and foreign
securities laws).

(d) Legal Opinion. The Purchaser shall have received an opinion, dated the
Closing Date from the Company’s counsel substantially in the form of Exhibit B
attached hereto.

(e) No Material Adverse Effect. There shall have been no developments in the
business of the Company or its Subsidiaries which would be reasonably likely to
have a Material Adverse Effect.

(f) Absence of Litigation. No proceeding challenging this Agreement or the
Related Agreements or the transactions contemplated hereby or thereby, or
seeking to prohibit, alter, prevent or materially delay the Closing, shall have
been instituted or be pending before any court, arbitrator, governmental body,
agency or official.

 

- 21 -



--------------------------------------------------------------------------------

(g) No Governmental Prohibition or Third Party Consents. The sale of the Shares
by the Company shall not be prohibited by any law or governmental order or
regulation and any governmental, regulatory or third party consents or
approvals, if any, necessary for the sale of the Shares shall have been
received.

(h) NASDAQ Trading. Trading in the Common Stock shall not have been suspended by
the SEC or NASDAQ, and trading in securities generally as reported by NASDAQ
shall not have been suspended or limited, and the Common Stock shall not have
been delisted on NASDAQ. The Company shall have made any filings or
notifications required by NASDAQ.

(i) Officer’s Certificate. The Purchaser shall have received a certificate,
dated the Closing Date, signed by a duly authorized executive officer of the
Company, certifying that the conditions specified in the foregoing Sections
5.2(a), 5.2(b), 5.2(e), 5.2(f), 5.2(g) and 5.2(h) hereof have been fulfilled.

(j) Secretary’s Certificate. The Purchaser shall have received a certificate,
dated the Closing Date, of the Secretary of the Company attaching: (i) a true
and complete copy of the Certificate of Incorporation, in effect as of such
date; (ii) a true and complete copy of the Bylaws, in effect as of such date;
(iii) a certificate, dated within thirty (30) days prior to the Closing Date,
from the Secretary of State of the State of Delaware as to the good standing of
the Company; (iv) certificates of good standing, dated within thirty (30) days
prior the Closing Date, from the appropriate officials of the jurisdictions in
each state in which the Company is qualified to do business as a foreign
corporation; and (v) resolutions of the Board authorizing the execution and
delivery of this Agreement, the transactions contemplated hereby, the approvals
contemplated by Sections 2.31 herein and the issuance of the Shares.

(k) Approval of Proceedings. All proceedings to be taken in connection with the
transactions contemplated by this Agreement, and all documents incident thereto,
shall be satisfactory in form and substance to the Purchaser and its counsel.
The Purchaser shall have received copies of all documents or other evidence
which they and their counsel may reasonably request in connection with such
transactions and of all records of corporate proceedings in connection therewith
in form and substance reasonably satisfactory to the Purchaser and their
counsel.

(l) Closing Deliverables. The Purchaser shall have received all documents and
other items required to be delivered by the Company to the Purchaser pursuant to
Section 1.6 and as are reasonably required to be delivered by the Company to
effectuate the transactions contemplated by this Agreement and the Related
Agreements.

(m) Memorandum of Agreement. The parties shall have entered into a memorandum of
agreement relating to the Cell Technology Transfer and License Agreement
referenced in the Memorandum of Understanding, dated March 7, 2012, by and
between the parties hereto.

 

- 22 -



--------------------------------------------------------------------------------

ARTICLE 6

REGISTRATION RIGHTS

6.1 Mandatory Registration. As soon as reasonably practicable after six
(6) months after the Closing, the Company shall prepare, and, as soon as
practicable, but in no event later than thirty (30) days after such date (the
“Filing Deadline”), file with the SEC a Registration Statement or Registration
Statements (as necessary) on Form S-3. In the event that Form S-3 is unavailable
for such a registration, the Company shall use such other form as is available
for such a registration, subject to the provisions of Section 6.4. The Company
shall use its best efforts to cause such Registration Statement to be declared
effective by the SEC as soon as possible, but in no event later than the fifth
Business Day after the SEC advises the Company that either (A) it will not
review such Registration Statement or (B) it has no further comments with
respect to such Registration Statement (the “Effectiveness Deadline”).

6.2 Demand Registrations. If for any reason prior to the expiration of the
Registration Period, a Registration Statement required to be filed pursuant to
Section 6.1 ceases to be effective or fails to cover all of the Registrable
Securities required to be covered by such Registration Statement, a Holder may
demand registration pursuant to the terms of and within the time frames set
forth in Section 6.1 by providing written demand registration notice to the
Company (a “Demand Registration”). The Company shall amend the applicable
Registration Statement, or file a new Registration Statement (on the short form
available therefore, if applicable), or both, so as to cover all of the
Registrable Securities required to be covered by a Registration Statement
hereunder, as soon as practicable, but in any event not later than ten
(10) Business Days after the date that the Demand Registration notice is
delivered to the Company. The Company shall use its best efforts to cause such
amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof. The compliance by the Company with the
provisions of this Section 6.2 shall not relieve the Company of any liability
for a breach of this Agreement, including, without limitation, any breach by the
Company of Section 6.1 hereof, and the Holder shall retain any remedies
available at law or in equity with respect thereto.

 

- 23 -



--------------------------------------------------------------------------------

6.3 Piggy-Back Registrations. If at any time prior to the expiration of the
Registration Period, the number of shares of Common Stock available for sale
under a Registration Statement is insufficient to cover all of the Registrable
Securities and the Company proposes to file with the SEC a Registration
Statement relating to an offering for its own account or the account of others
under the Securities Act of any of its securities (other than on Form S-4 or
Form S-8 (or their equivalents at such time) relating to securities to be issued
solely in connection with any acquisition of any entity or business or to equity
securities issuable in connection with stock option or other employee benefit
plans approved by the Board), the Company shall promptly send to the Holder
written notice of the Company’s intention to file a Registration Statement and
of the Holder’s rights under this Section 6.3 and, if within twenty (20) days
after receipt of such notice, the Holder shall so request in writing, the
Company shall include in such Registration Statement all or any part of the
Registrable Securities the Holder requests to be registered, subject to the
priorities set forth in this Section 6.3 below. No right to registration of
Registrable Securities under this Section 6.3 shall be construed to limit any
registration required under Section 6.1 or 6.2. The obligations of the Company
under this Section 6.3 may be waived by the Holder, provided such Holder is not
named as a selling security holder in any Registration Statement. If an offering
in connection with which a Holder is entitled to registration under this
Section 6.3 is an underwritten offering, then such Holder whose Registrable
Securities are included in such Registration Statement shall, unless otherwise
agreed by the Company, offer and sell such Registrable Securities in an
underwritten offering using the same underwriter or underwriters and, subject to
the provisions of this Article 6, on the same terms and conditions as other
shares of Common Stock included in such underwritten offering. If a registration
pursuant to this Section 6.3 is to be an underwritten public offering and the
managing underwriter(s) advise the Company in writing that, in their reasonable
good faith opinion, marketing or other factors dictate that a limitation on the
number of shares of Common Stock which may be included in the Registration
Statement is necessary to facilitate and not adversely affect the proposed
offering, then the Company shall include in such registration: (1) first, all
securities the Company proposes to sell for its own account and (2) second, up
to the full number of securities proposed to be registered for the account of
the Holder entitled to registration under this Section 6.3, pro rata to such
Holder on the basis of the number of Registrable Securities that it requested to
be included in such registration.

6.4 Ineligibility for Form S-3. Subject to Section 6.1 as it relates to the use
of Form S-1, in the event that Form S-3 is not available for any registration of
Registrable Securities hereunder, the Company shall (i) register the sale of the
Registrable Securities on another appropriate form reasonably acceptable to the
Holder and (ii) undertake to register the Registrable Securities on Form S-3 as
soon as such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the SEC.

6.5 Failure to File, Obtain and Maintain Effectiveness of Registration
Statement. If a Registration Delay occurs the Company shall pay to a Holder of
Registrable Securities (the “Registration Delay Payments”), as partial relief
for the damages to such Holder by reason of any such Registration Delay, and
calculated for each share of Common Stock for which a Registration Statement is
required to be filed pursuant to the terms of Section 6.1 then outstanding that
is a Registrable Security and not covered for resale at such time pursuant to
the terms of a Registration Statement, an accruing amount per each such share
equal to the Delay Payment Rate for each week (or portion thereof) during the
Damages Accrual Period. The Registration Delay Payments shall accrue from the
first day of the applicable Registration Delay through the date it is cured (the
“Damages Accrual Period”), and shall be payable in cash to the record holder of
the Registrable Securities entitled thereto on the earlier of the (i) last
Business Day of each calendar month during which such Registration Delay
Payments are incurred and (ii) the third Business Day after the event of failure
giving rise to the Registration Delay Payments is cured. Nothing shall preclude
a Holder from pursuing or obtaining any available remedies at law, specific
performance or other equitable relief with respect to this Article 6 in
accordance with applicable law.

 

- 24 -



--------------------------------------------------------------------------------

6.6 Related Obligations. At such time as the Company is obligated to file a
Registration Statement with the SEC pursuant to Section 6.1, the Company will
use its best efforts to effect the registration of the Registrable Securities in
accordance with the intended method of distribution thereof and, pursuant
thereto, the Company shall have the following obligations during the
Registration Period (as hereinafter defined):

(a) The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to the Registrable Securities (but in no event later than
the Filing Deadline) and use its best efforts to cause such Registration
Statement relating to the Registrable Securities to become effective as soon as
practicable after such filing (but in no event later than the applicable
Effectiveness Deadline). The Company shall keep each Registration Statement
effective pursuant to Rule 415 at all times until the earliest of (i) the
three-year anniversary of the Closing Date; (ii) the date as of which the Holder
may sell all of the Registrable Securities covered by such Registration
Statement without restriction pursuant to Rule 144 promulgated under the
Securities Act (or successor thereto) or (iii) the date on which the Holder
shall have sold all the Registrable Securities covered by such Registration
Statement either pursuant to the Registration Statement or in one or more
transactions in which the Holder obtained unlegended certificates representing
the Registrable Securities so purchased in accordance with applicable securities
laws (the “Registration Period”), which Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of any prospectus only, in light of the circumstances under which they
were made) not misleading.

(b) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the Securities Act, as may
be necessary to keep such Registration Statement effective at all times during
the Registration Period, and, during such period, comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
of the Company covered by such Registration Statement until such time as all of
such Registrable Securities shall have been disposed of in accordance with the
intended methods of distribution by the seller or sellers thereof as set forth
in such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Article 6
(including pursuant to this Section 6.6(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Exchange Act), the Company shall have incorporated such report by reference into
the Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the Exchange Act report is
filed which created the requirement for the Company to amend or supplement the
Registration Statement.

(c) The Company shall (i) permit a legal counsel for the Holder to review and
comment upon those sections of (a) the Registration Statement which are
applicable to the Holder at least five (5) Business Days prior to its filing
with the SEC, (b) all other Registration Statements and all amendments and
supplements to all Registration Statements which are applicable to the Holder
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports) within a
reasonable number of days prior to their filing with the SEC and (c) not file
any Registration Statement (including any amendment or supplement thereto) or
document in a form to which such legal counsel reasonably objects. The Company
shall furnish to such legal counsel, without charge, (i) any correspondence from
the SEC or the staff of the SEC to the Company or its representatives relating
to any Registration Statement, provided the legal counsel shall keep such
correspondence confidential and shall not provide copies thereof to the Holder
without the Company’s prior consent, (ii) promptly after the same is prepared
and filed with the SEC, one copy of any Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by a Holder, and all
exhibits, and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto. The Company shall reasonably cooperate with
a Holder’s legal counsel in performing the Company’s obligations pursuant to
Section 6.6.

 

- 25 -



--------------------------------------------------------------------------------

(d) The Company shall furnish to the Holder whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by such
Holder, and all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, ten (10) copies of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Holder may reasonably request)
and (iii) such other documents, including copies of any preliminary or final
prospectus, as such Holder may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities owned by such Holder.

(e) If required under applicable law, the Company shall use its best efforts to
(i) register and qualify the Registrable Securities covered by a Registration
Statement under all other securities or “blue sky” laws of such jurisdictions in
the United States, (ii) prepare and file in those jurisdictions, such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (w) make any change in the Company’s
Certificate of Incorporation or Bylaws that the Board determines in good faith
to be contrary to the best interests of the Company and its stockholders,
(x) qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 6.6(e), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction. The Company shall promptly notify a Holder who
holds Registrable Securities of the receipt by the Company of any notification
with respect to the suspension of the registration or qualification of any of
the Registrable Securities for sale under the securities or “blue sky” laws of
any jurisdiction in the United States or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

(f) As promptly as practicable after becoming aware of such event or
development, the Company shall notify a Holder in writing of the happening of
any event as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and deliver
ten (10) copies of such supplement or amendment to the Holder (or such other
number of copies as such Holder may reasonably request). The Company shall also
promptly notify a Holder in writing (i) when a prospectus or any prospectus
supplement or post-effective amendment has been filed, and when a Registration
Statement or any post-effective amendment has become effective (notification of
such effectiveness shall be delivered to a Holder by facsimile on the same day
of such effectiveness and by overnight mail), (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

 

- 26 -



--------------------------------------------------------------------------------

(g) The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify a Holder who holds Registrable Securities being sold of the issuance of
such order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

(h) At the reasonable request of a Holder and at such Holder’s expense, the
Company shall use its best efforts to furnish to such Holder, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as a Holder may reasonably request (i) a letter, dated such date,
from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, and (ii) an opinion, dated as
of such date, of counsel representing the Company for purposes of such
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, addressed to the Holder.

(i) The Company shall, upon reasonable notice and during normal business hours,
make available for inspection by (i) the Holder, (ii) any legal counsel
representing an Holder and (iii) one firm of accountants or other agents
retained by such Holder (collectively, the “Inspectors”) all pertinent financial
and other records, and pertinent corporate documents and properties of the
Company (collectively, the “Records”), which are requested for any purpose
reasonably related to a Holder’s rights and/or the Company’s obligations under
this Article 6, and cause the Company’s officers, directors and employees to
supply all information which any Inspector may reasonably request; provided,
however, that each Inspector which is not a party hereto shall agree in writing
prior to obtaining access to any Records, and a Holder hereby agrees, to hold in
strict confidence and shall not make any disclosure (except to a Holder
similarly bound by the terms hereof) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the Securities Act,
(b) the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this or any other agreement of
which the Inspector has knowledge. The Holder receiving the Records agrees that
it shall, if permitted by applicable law, upon learning that disclosure of such
Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company prior to
making any such disclosure and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. The Holder undertaking an inspection
pursuant to this Section 6.6(i) shall, and shall instruct its other Inspectors
to, use commercially reasonable efforts to perform any such inspection in a
manner designed to not materially disrupt the business activities of the
Company. Nothing herein (or in any other confidentiality agreement between the
Company and a Holder) shall be deemed to limit the Holder’s ability to sell
Registrable Securities in a manner which is otherwise consistent with applicable
laws and regulations.

 

- 27 -



--------------------------------------------------------------------------------

(j) The Company shall hold in confidence and not make any disclosure of
information concerning a Holder provided to the Company unless (i) disclosure of
such information is necessary to comply with federal or state securities laws or
the rules of NASDAQ, (ii) the disclosure of such information is necessary to
avoid or correct a misstatement or omission in any Registration Statement,
(iii) the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, (iv) such information has been made generally available to the
public other than by disclosure in violation of this Article 6 or any other
agreement, or (v) such Holder expressly consents in writing to the form and
content of any such disclosure. The Company agrees that it shall, if permitted
by applicable law, upon learning that disclosure of such information concerning
a Holder is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt written notice to such Holder
prior to making any such disclosure and allow such Holder, at the Holder’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

(k) The Company shall use its best efforts either to (i) cause all the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of the Shares on NASDAQ. The Company shall pay all
fees and expenses in connection with satisfying its obligation under this
Section 6.6(k).

(l) The Company shall cooperate with the Holder who holds Registrable Securities
being offered and, to the extent applicable, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as such Holder may reasonably request and registered in such
names as such Holder may request.

(m) If requested by a Holder, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment, as
necessary, such information as a Holder requests to be included therein relating
to the Holder and the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) as soon as practicable, make all required filings of
such prospectus supplement or post-effective amendment after being notified of
the matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement if reasonably requested by a Holder holding
Registrable Securities.

 

- 28 -



--------------------------------------------------------------------------------

(n) The Company shall use its best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to consummate the disposition of such Registrable Securities within the United
States.

(o) The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

(p) Notwithstanding anything to the contrary in this Section 6.6, at any time
after the applicable Registration Statement has been declared effective by the
SEC, the Company may delay the disclosure of material non-public information
concerning the Company the disclosure of which at the time is not, in the good
faith opinion of the Board and its counsel, in the best interest of the Company
and, in the opinion of counsel to the Company, otherwise required (a “Grace
Period”); provided, that the Company shall promptly (i) notify the Holder in
writing of the existence of material non-public information giving rise to a
Grace Period (provided that in each notice the Company will not disclose the
content of such material non-public information to the Holder) and the date on
which the Grace Period will begin, and (ii) notify the Holder in writing of the
date on which the Grace Period ends; and, provided further, that no Grace
Periods shall exceed sixty (60) consecutive days and during any consecutive
three hundred sixty (360) day period, such Grace Periods shall not exceed an
aggregate of one hundred twenty (120) days and the first day of any Grace Period
must be at least five (5) trading days after the last day of any prior Grace
Period (an “Allowable Grace Period”). For purposes of determining the length of
a Grace Period above, the Grace Period shall begin on and include the date the
Holder receives the notice referred to in clause (i) and shall end on and
include the later of the date the Holders receive the notice referred to in
clause (ii) and the date referred to in such notice. The provisions of
Section 6.6(g) hereof shall not be applicable during the period of any Allowable
Grace Period. Upon expiration of the Grace Period, the Company shall again be
bound by the first sentence of Section 6.6(f) with respect to the information
giving rise thereto unless such material non-public information is no longer
applicable. In the event that the Company shall exercise its right to effect a
Grace Period hereunder, the Registration Period during which the Registration
Statement is to remain effective shall be extended by a period of time equal to
the duration of any Grace Periods.

(q) At the end of the Registration Period the Holder shall discontinue sales of
shares pursuant to the Registration Statement upon receipt of notice from the
Company of its intention to remove from registration the shares covered by such
Registration Statement which remain unsold, and such Holder shall notify the
Company of the number of shares registered which remain unsold immediately upon
receipt of such notice by the Company.

6.7 Obligations of the Holder.

(a) At least seven (7) days prior to the first anticipated filing date of a
Registration Statement, the Company shall notify a Holder in writing of the
information the Company requires from such Holder if such Holder elects to have
any of its Registrable Securities included in such Registration Statement. It
shall be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Article 6 with respect to such Registrable
Securities that such Holder shall furnish to the Company information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request, in each case within seven (7) Business Days of being
notified by the Company of its necessity.

 

- 29 -



--------------------------------------------------------------------------------

(b) A Holder by its acceptance of the Registrable Securities agrees to cooperate
with the Company as reasonably requested by the Company in connection with the
preparation and filing of any Registration Statement hereunder, unless such
Holder has notified the Company in writing of such Holder’s election to exclude
all of such Holder’s Registrable Securities from such Registration Statement.

(c) A Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 6.6(g) or the first
sentence of Section 6.6(f), such Holder will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 6.6(g) or the first
sentence of Section 6.6(f) or receipt of notice that no supplement or amendment
is required. Notwithstanding anything to the contrary, the Company shall cause
its transfer agent to deliver unlegended shares of Common Stock to a transferee
of a Holder in accordance with the terms of this Agreement in connection with
any sale of Registrable Securities with respect to which a Holder has entered
into a contract for sale prior to such Holder’s receipt of a notice from the
Company of the happening of any event of the kind described in Section 6.6(g) or
the first sentence of Section 6.6(f) and for which such Holder has not yet
settled.

(d) As promptly as practicable after becoming aware of such event, a Holder
shall notify the Company in writing of the happening of any event as a result of
which the information provided in writing by such Holder to the Company
expressly for use in the prospectus included in a Registration Statement, as
then in effect, includes an untrue statement of a material fact or omission to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that no separate written notification shall
be required for any event disclosed by such Holder in a timely filing with the
SEC relating to the Company’s securities.

6.8 Expenses of Registration. All expenses incurred in connection with
registrations, filings or qualifications pursuant to Sections 6.1 through 6.8 of
this Article 6, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, transfer agent fees and fees
and disbursements of counsel for the Company, but excluding underwriting
discounts and commissions, shall be paid by the Company. The Company shall also
reimburse any Holder for the reasonable and documented fees and disbursements of
its attorneys in connection with registration, filing or qualification pursuant
to Sections 6.1 through 6.6 of this Article 6. The Company shall pay all of such
Holder’s reasonable costs (including fees and disbursements of its attorneys)
incurred in connection with the successful enforcement of the Holder’s rights
under this Article 6.

 

- 30 -



--------------------------------------------------------------------------------

6.9 Indemnification. In the event any Registrable Securities are included in a
Registration Statement under this Article 6:

(a) To the extent permitted by law, the Company shall indemnify any Holder, the
directors, officers, members, partners, employees, agents or other
representatives of and each Person controlling such Holder within the meaning of
Section 15 of the Securities Act, with respect to which any registration that
has been effected pursuant to this Agreement, against all claims, losses,
damages, liabilities, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several, (collectively,
“Claims”) (or action in respect thereof), including any Claims incurred in
settlement of any litigation, commenced or threatened (subject to Section 6.9(c)
below), arising out of or based on (i) any untrue statement (or alleged untrue
statement) of a material fact contained in the Registration Statement,
prospectus (final or preliminary), any amendment or supplement thereof, issuer
free-writing prospectus, circular, or other document incident to any such
registration, qualification or compliance or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in light of the
circumstances in which they were made, (ii) any violation by the Company of any
rule or regulation promulgated by the Securities Act, the Exchange Act, or any
other law, including, without limitation, any state securities law, or any rule
or regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement applicable to the Company and
relating to any action or inaction required of the Company in connection with
any such registration, qualification or compliance, or (iii) any violation by
the Company of the terms of this Article 6, and will reimburse any Holder, the
directors, officers, members, partners, employees, agents or other
representatives of and each Person controlling such Holder, for reasonable legal
and other out-of-pocket expenses reasonably incurred in connection with
investigating or defending any such Claim as incurred; provided that the Company
will not be liable in any such case to the extent that any untrue statement or
omission or allegation thereof is made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Holder for
use in preparation of such Registration Statement, prospectus, amendment or
supplement; provided, further that the Company will not be liable in any such
case where the Claim results from the material failure of such Holder to comply
with the covenants and agreements contained in this Article 6 respecting sales
of Registrable Securities.

(b) The Purchaser will indemnify the Company, the directors, officers,
employees, agents, legal counsel and other representatives and each Person who
controls the Company within the meaning of Section 15 of the Securities Act,
against all Claims (or actions in respect thereof), including any Claims
incurred in settlement of any litigation, commenced or threatened (subject to
Section 6.9(c) below), arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in the Registration
Statement, prospectus (final or preliminary), any amendment or supplement
thereof, issuer free-writing prospectus, circular or other documents, incident
to any such registration, qualification or compliance, or based on any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in light of
the circumstances in which they were made, and will reimburse the Company, the
directors, officers, employees, agents, legal counsel and other representatives
and each Person controlling the Company for reasonable legal and any other
expenses reasonably incurred in connection with investigating or defending any
such Claim as incurred, in each case to the extent, that such untrue statement
or omission or allegation thereof is made in reliance upon and in conformity
with written information furnished to the Company by or on behalf of a Holder
for use in preparation of the Registration Statement, prospectus, amendment or
supplement. Notwithstanding the foregoing, a Holder’s aggregate liability
pursuant to subsection (b) and (d) of this Section 6.9 shall not exceed the net
proceeds received by such Holder from the sale of the Registrable Securities
pursuant to the Registration Statement giving rise to such liability.

 

- 31 -



--------------------------------------------------------------------------------

(c) Each party entitled to indemnification under this Section 6.9 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such Indemnified Party’s expense, and provided, further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement, unless
such failure is materially prejudicial to the Indemnifying Party in defending
such claim or litigation. Notwithstanding the foregoing, an Indemnified Party
shall have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnifying Party, if representation of such Indemnified Party by
the counsel retained by the Indemnifying Party would be inappropriate due to
actual or potential differing interests between such Indemnified Party and any
other party represented by such counsel in such proceeding. An Indemnifying
Party shall not be liable for any settlement of an action or claim effected
without its written consent (which consent will not be unreasonably withheld).
No Indemnifying Party, in its defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.

(d) If the indemnification provided for in this Section 6.9 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any Claim referred to therein, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party thereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Claim in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions which resulted in such Claim as well as any
other relevant equitable considerations. The relative fault of the Indemnifying
Party and of the Indemnified Party shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission provided, that in no event shall any contribution by a
Holder hereunder when combined with amounts paid pursuant to subsection (b) of
this Section 6.9 exceed the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such contribution obligation.

 

- 32 -



--------------------------------------------------------------------------------

6.10 Assignment and Transfer. The rights to cause the Company to register
Registrable Securities granted to the Purchaser by the Company in this Article 6
may be assigned to a Holder, provided that such Holder is an Affiliate of the
Purchaser, in connection with a transfer by such Holder of all or a portion of
its Registrable Securities; provided, however, that such transfer must be made
at least five (5) days prior to the Filing Deadline and that (a) such transfer
may otherwise be effected in accordance with applicable securities laws,
including establishing the transferee’s qualification as an “accredited
investor” within the meaning of the Securities Act; (b) such Holder gives prior
written notice to the Company at least five (5) days prior to the Filing
Deadline; and (c) such transferee agrees in writing with the Company to comply
with and be bound by all of the provisions of this Agreement; and (d) such
transfer is otherwise in accordance with the applicable requirements of this
Agreement. Except as specifically permitted by this Section 6.10, the rights of
a Holder with respect to Registrable Securities as set out herein shall not be
transferable to any other Person, and any attempted transfer shall cause all
rights of such Holder therein to be forfeited. Notwithstanding the foregoing
provisions of this Section 6.10, no such restriction shall apply to a transfer
by a Holder that is: (i) a partnership transferring to its partners or former
partners in accordance with partnership interests; (ii) a corporation
transferring to a wholly-owned subsidiary or a parent corporation that owns all
of the capital stock of the Holder; (iii) a limited liability company
transferring to its members or former members in accordance with their interest
in the limited liability company; (iv) an affiliated investment fund
transferring to another affiliated investment fund; or (v) an individual
transferring to the Holder’s family member or trust for the benefit of an
individual Holder; provided that in each case the transfer is effected in
accordance with applicable securities laws, including establishing the
transferee’s qualification as an “accredited investor” within the meaning of the
Securities Act, and the transferee agrees in writing to be subject to the terms
of this Agreement to the same extent as if the transferee were an original
Holder hereunder.

6.11 Amendment and Waiver of Registration Rights. The rights of any Holder under
the provisions of this Article 6 may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely) or amended by an instrument in writing
signed by such Holder. Any amendment or waiver effected in accordance with this
Section 6.11 shall be binding upon any Holder and the Company. By acceptance of
the benefits under this Article 6, any Holder of the Registrable Securities
hereby agree to be bound by the provisions hereof.

6.12 Lock-Up Period. For a period of six (6) months from the Closing Date, the
Purchaser agrees not to offer, sell, contract to sell, pledge, grant any option
to purchase, make any short sale or otherwise dispose of any Shares, or any
securities convertible into, exchangeable for or that represent the right to
receive the Shares, whether now owned or hereinafter acquired, owned directly by
the Purchaser or with respect to which the Purchaser has beneficial ownership
within the rules and regulations of the SEC.

 

- 33 -



--------------------------------------------------------------------------------

ARTICLE 7

MISCELLANEOUS

7.1 Termination. This Agreement may be terminated at any time with respect to
the applicable parties prior to the Closing:

(a) By mutual written agreement of the Company and the Purchaser;

(b) By either the Company or the Purchaser by giving written notice to the other
party or parties if any governmental entity shall have issued an injunction or
other ruling prohibiting the consummation of any of the transactions
contemplated by this Agreement and the Related Agreements and such injunction or
other ruling shall not be subject to appeal or shall have become final and
unappealable;

(c) By the Purchaser, if there shall have occurred an event or events
constituting a Material Adverse Effect;

(d) By the Purchaser, if the Company shall have materially breached the terms of
this Agreement and such breach is not cured within five (5) Business Days after
receiving notice thereof;

(e) By the Company if the Purchaser shall have materially breached the terms of
this Agreement and such breach is not cured within five (5) Business Days after
receiving notice thereof; or

7.2 Effect of Termination. In the event of any termination of this Agreement
pursuant to Section 6.1, all rights and obligations of the parties hereunder
shall terminate without any liability on the part of any party or its Affiliates
in respect thereof; provided, however, that such termination shall not relieve
the Company or the Purchaser of any liability for any willful breach of this
Agreement.

7.3 Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of New York.

7.4 Counterparts; Signatures by Facsimile. This Agreement may be executed in two
or more counterparts, all of which are considered one and the same agreement and
will become effective when counterparts have been signed by each party and
delivered to the other parties. This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.

7.5 Headings. The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.

 

- 34 -



--------------------------------------------------------------------------------

7.6 Severability. If any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then the remainder of this
Agreement shall remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to either party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

7.7 Entire Agreement; Amendments; Waiver. This Agreement and the Related
Agreements (including all schedules and exhibits hereto and thereto) constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein. This
Agreement and the Related Agreements supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof. Except as otherwise provided herein, no provision of this
Agreement may be amended or waived other than by an instrument in writing signed
by the Company and the Purchaser, or in the case of a waiver, by the party
against whom enforcement of such waiver is sought. Any amendment effected in
accordance with this Section 7.7 shall be binding upon the holder of any Shares
purchased under this Agreement at the time outstanding, each future holder of
all such securities and the Company.

7.8 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed email, telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) Business Day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. The addresses for such communications are:

 

If to the Company:    FuelCell Energy, Inc.      3 Great Pasture Road     
Danbury, CT 06813      Facsimile: (203) 825-6069      Attention: Ross Levine   
with a copy to:       Patterson Belknap Webb & Tyler LLP    1133 Avenue of the
Americas    New York, New York 10036    Facsimile: (212) 336-2313    Attention:
Peter J. Schaeffer If the Purchaser:    POSCO Energy    POSCO Energy    POSCO
Center    440 Teheran-ro, Gangnam-gu    Seoul 135-777, Korea    Facsimile:
82-2-3469-5959

 

- 35 -



--------------------------------------------------------------------------------

    Attention: Tae-Hyoung Kim  

with a copy to:

  Kim & Chang   Seyang Building 1st Floor   223 Naeja-dong, Jongno-gu   Seoul
110-720, Korea   Facsimile: 82-2-737-9091   Attention: Nelson K. Ahn

Each party will provide ten (10) days’ advance written notice to the other
parties of any change in its address.

7.9 Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and permitted assigns. The Company
will not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Purchaser, and the Purchaser may assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Company, except as permitted in accordance with Section 6.10
hereof.

7.10 Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto, their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

7.11 No Strict Construction. The language used in this Agreement is deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

7.12 Equitable Relief. The Company recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Purchaser. The Company therefore agrees
that the Purchaser is entitled to seek temporary and permanent injunctive relief
in any such case. The Purchaser also recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Company. The Purchaser therefore agrees
that the Company is entitled to seek temporary and permanent injunctive relief
in any such case.

7.13 Survival of Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and the Purchaser herein shall survive for a
period of two (2) years from the Closing Date. All covenants contained herein
shall survive the execution of this Agreement and the Closing of the
transactions contemplated hereby (except to the extent expressly provided in
this Agreement).

7.14 Limitation on Enforcement of Remedies. The Company hereby agrees that it
will not assert against the shareholders, limited partners or any members of the
Purchaser any claim it may have under this Agreement by reason of any failure or
alleged failure by such Purchaser to meet its obligations hereunder.

 

- 36 -



--------------------------------------------------------------------------------

7.15 Aggregation of Stock. All shares of Registrable Securities held or acquired
by affiliated Person or Persons under common management or control shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

7.16 Reproduction of Documents. This Agreement and all documents relating
thereto, including, without limitation, (i) consents, waivers and modifications
which may hereafter be executed, (ii) documents received by the Purchaser on the
Closing Date (except for certificates evidencing the Shares themselves), and
(iii) financial statements, certificates and other information previously or
hereafter furnished to the Purchaser, may be reproduced by the Purchaser by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process and the Purchaser may destroy any original document so
reproduced. All parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by the Purchaser in the regular course
of business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.

7.17 Lost, etc. Certificates Evidencing Shares; Exchange. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of any certificate evidencing any Shares owned by the
Purchaser and (in the case of loss, theft or destruction) of an unsecured
indemnity satisfactory to it, and upon reimbursement to the Company of all
reasonable expenses incidental thereto, and upon surrender and cancellation of
such certificate, if mutilated, the Company will make and deliver in lieu of
such certificate a new certificate of like tenor and for the number of
securities evidenced by such certificate which remain outstanding. The
Purchaser’s agreement of indemnity shall constitute indemnity satisfactory to
the Company for purposes of this Section 6.16. Upon surrender of any certificate
representing any Shares, for exchange at the office of the Company, the Company
at its expense will cause to be issued in exchange therefor new certificates in
such denomination or denominations as may be requested for the same aggregate
number of Shares represented by the certificate so surrendered and registered as
such holder may request. The Company will also pay the cost of all deliveries of
certificates for such Shares to the office of the Purchaser (including the cost
of insurance against loss or theft in an amount satisfactory to the holders)
upon any exchange provided for in this Section 6.16.

7.18 Draftsmanship. Each of the parties hereto has been represented by its own
counsel and acknowledges that it has participated in the drafting of this
Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of this Agreement.
Whenever required by the context hereof, the singular number shall include the
plural, and vice versa; the masculine gender shall include the feminine and
neuter genders; and the neuter gender shall include the masculine and feminine
genders.

[Signature Page Follows]

 

- 37 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

FUELCELL ENERGY, INC. By:  

/s/ Michael Bishop

Name: Michael Bishop Title: Senior Vice President and CFO POSCO ENERGY CO., LTD.
By:  

/s/ Jung Gon Kim

  Name:Jung Gon Kim   Title: Executive Vice President

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

Capitalized terms used in this Agreement and not otherwise defined in this
Agreement shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under direct or indirect common control with such Person (for
the purposes of this definition “control,” when used with respect to any
specified Person, shall mean the power to direct the management and policies of
such person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing).

“Allowable Grace Period” has the meaning set out in Section 6.6(p).

“Board” has the meaning set forth in Section 2.3(c).

“Business Day” means a day Monday through Friday on which banks are generally
open for business in New York City.

“Bylaws” has the meaning set forth in Section 2.3(d).

“Certificate of Incorporation” has the meaning set forth in Section 2.3(d).

“Claims” has the meaning set forth in Section 6.8(a).

“Closing” has the meaning set forth in Section 1.4.

“Closing Date” has the meaning set forth in Section 1.4.

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

“Company” has the meaning set forth in the introductory paragraph.

“Damages Accrual Period” has the meaning set forth in Section 6.5.

“Delay Payment Rate” means during the Damages Accrual Period, an amount per week
(or portion thereof) per share of Common Stock equal to 1% of the per share
Purchase Price of such Share.

“Demand Registration” has the meaning set forth in Section 6.2.

“DGCL” means the Delaware General Corporation Law.

“Disclosure Schedule” means the Disclosure Schedules of the Company delivered
concurrently herewith and incorporated herein by reference.

 

B-1



--------------------------------------------------------------------------------

“Effectiveness Deadline” has the meaning set forth in Section 6.1.

“Evaluation Date” has the meaning set forth in Section 2.7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FD Confidentiality Agreement” has the meaning set forth in Section 4.14(a).

“Filing Deadline” has the meaning set forth in Section 6.1.

“Financial Statements” means the financial statements of the Company included in
the SEC Documents.

“Grace Period” has the meaning set forth in Section 6.6(p).

“Holder” means the Purchaser and any Person to whom the Purchaser, in accordance
with Section 6.10 hereof, transfers its rights under Article 6 of this
Agreement.

“Indemnified Party” has the meaning set forth in Section 6.9(c).

“Indemnifying Party” has the meaning set forth in Section 6.9(c).

“Inspectors” has the meaning set forth in Section 6.6(i).

“Intellectual Property Rights” has the meaning set forth in Section 2.10(a).

“Investment Company Act” has the meaning set forth in Section 2.24.

“Liens” means security interests, pledges, liens, charges, claims, options,
restrictions on transfer, mortgages, rights of first refusal, preemptive or
similar rights, proxies and voting or other agreements, or other encumbrances of
any nature whatsoever.

“Material Adverse Effect” means an event, change or occurrence that
individually, or together with any other event, change or occurrence, has had or
reasonably could be expected to have a material adverse effect on (a) the
business, operations, assets, prospects or financial condition of the Company
and its Subsidiaries, taken together as a whole, or (b) the ability of the
Company to perform its obligations pursuant to the transactions contemplated by
this Agreement and the Related Agreements.

“Material Contracts” has the meaning set forth in Section 2.14(a).

“Material Permits” has the meaning set forth in Section 2.5(c).

“NASDAQ” has the meaning set forth in Section 1.1.

“Offering” means the offer, sale, issuance and purchase of the Shares
contemplated by this Agreement.

“Non-US Person” has the meaning set forth in Section 3.2.

 

B-2



--------------------------------------------------------------------------------

“Per Share Purchase Price” has the meaning set forth in Section 1.1.

“Person” means any person, individual, corporation, limited liability company,
partnership, trust or other nongovernmental entity or any governmental agency,
court, authority or other body (whether foreign, federal, state, local or
otherwise).

“Preferred Stock” has the meaning set forth in Section 2.3(a).

“Purchaser” has the meaning set forth in the introductory paragraph.

“Purchase Price” has the meaning set forth in Section 1.1.

“Records” has the meaning set forth in Section 6.6(i).

The terms “register,” “registered” and “registration” refer to the registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

“Registrable Securities” means the Shares; provided, however, that securities
shall only be treated as Registrable Securities if and only for so long as they
(A) have not been disposed of pursuant to a Registration Statement declared
effective by the SEC, (B) have not been sold in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act so that
all transfer restrictions and restrictive legends with respect thereto are
removed upon the consummation of such sale or (C) are held by a Holder or a
permitted transferee pursuant to Section 6.10.

“Registration Delay” means the occurrence of any of (i) a Registration Statement
covering all of the Registrable Securities is not filed with the SEC on or
before the Filing Deadline or is not declared effective on or before the
Effectiveness Deadline, (ii) a Registration Statement in connection with a
Demand Registration covering all of the Registrable Securities required to be
covered thereby is not filed with the SEC on or before the deadline described in
the last sentence of Section 6.2, (iii) on any day during the Registration
Period (other than during an Allowable Grace Period), all of the Registrable
Securities required to be included in such Registration Statement cannot be sold
pursuant to such Registration Statement as a matter of law or because the
Company has failed to perform the applicable time period required for such
performance (including, without limitation, because of a failure to keep such
Registration Statement effective, to disclose such information as is necessary
for sales to be made pursuant to such Registration Statement, or to register a
sufficient number of Shares, or (iv) a Grace Period exceeds the length of an
Allowable Grace Period.

“Registration Delay Payments” has the meaning set forth in Section 6.5.

“Registration Period” has the meaning set forth in Section 6.6(a).

“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering the
Registrable Securities.

“Related Agreements” has the meaning set forth in Section 2.2.

 

B-3



--------------------------------------------------------------------------------

“Required Approvals” has the meaning set forth in Section 2.5(b).

“Rule 144” means Rule 144 promulgated under the Securities Act, or any successor
rule.

“Sarbanes-Oxley Act of 2002” means the Sarbanes-Oxley Act of 2002, as amended,
and the related rules and regulations promulgated under such act or the Exchange
Act.

“SEC” means the United States Securities and Exchange Commission.

“SEC Documents” has the meaning set forth in Section 2.6.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute.

“Share” and “Shares” has the meaning set forth in Section 1.1.

“Subsidiary” and “Subsidiaries” of any person shall mean any corporation,
partnership, limited liability company, joint venture or other legal entity of
which such Person (either above or through or together with any other
subsidiary) owns, directly or indirectly, more than 50% of the stock or other
equity interests the holders of which are generally entitled to vote for the
election of the board of directors or other governing body of such corporation
or other legal entity.

“Takeover Provision” has the meaning set forth in Section 2.27.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LEGAL OPINION

[Capitalized terms used but not defined herein shall have the

meaning assigned to them in the Securities Purchase Agreement.]

 

(i) The Company is duly organized and validly existing in good standing under
the laws of Delaware, has the all requisite corporate power and authority to own
its properties and to carry on its business as now conducted. The Company has
all requisite corporate power and authority to execute and deliver the Agreement
and to perform its obligations thereunder.

 

(ii) Except as set forth in the Agreement, no stockholder of the Company is
entitled to any statutory preemptive right or, to the best knowledge of such
counsel, other similar rights to subscribe for shares of capital stock of the
Company.

 

(iii) When issued in accordance with the terms of the Agreement, the Shares will
be duly authorized, validly issued, fully paid and non-assessable shares of the
Company, free of all statutory preemptive, or to our knowledge, contractual
preemptive or similar rights.

 

(iv) The Company has duly authorized the execution, delivery, and performance of
the Agreement and each of the transactions and agreements contemplated thereby,
and no other corporate action is necessary to authorize such execution, delivery
or performance. The Agreement has been duly executed and delivered on behalf of
the Company and constitutes the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors’ rights
and general principles of equity, and except that any rights of indemnification
may be limited by public policy.

 

(v) The execution and delivery by the Company of the Agreement, the performance
by the Company of its obligations thereunder and the consummation by the Company
of the transactions contemplated thereby do not require the Company to obtain
any consent, approval or action of, or make any filing with or give any notice
to, any corporation, person or firm or any public, governmental or judicial
authority of the United States or the State of Delaware except such as have been
duly obtained or made, as the case may be, and are in full force and effect.

 

(vi)

The execution and delivery of the Agreement will not, (A) result in a material
breach of any of the terms, conditions or provisions of, or constitute a default
under, any agreement filed as an exhibit to the Company’s Annual Report on Form
10-K for the fiscal year ended [            ], (B) violate the Certificate of
Incorporation or Bylaws, or any federal or Delaware state law, rule or
regulation known to such counsel of any court or federal, state of Delaware or
other regulatory board or body or administrative agency having jurisdiction over
the Company or over its properties or businesses or (C) conflict with or
constitute a default under any federal or Delaware State judgment, writ, decree
or order known to such counsel to be applicable by its terms to the Company.1

 

B-1



--------------------------------------------------------------------------------

(vii)

To the best knowledge of such counsel, there is no action, suit, investigation
or proceeding pending or threatened, against the Company or any of its
properties or assets by or before any court, arbitrator or governmental body,
department, commission, board, bureau, agency or instrumentality, which
questions the validity of the Agreement or any action taken or to be taken
pursuant thereto.2

 

(viii) The Company is not required to, and will not as a result of the
consummation of the transactions contemplated by the Agreement be required to,
register under the Investment Company Act of 1940, as amended.

 

(ix) The issuance and sale of the Shares do not require registration under
Section 5 of the Securities Act or qualification under any state securities or
blue sky laws of the State of Delaware.

In rendering such opinion, such counsel may refrain from expressing an opinion
concerning any law other than the federal law of the United States, the law of
the State of New York and the Delaware General Corporation Law.

 

1 This may be given by in-house counsel.

2 This may be given by in-house counsel.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

DISCLOSURE SCHEDULES

This Disclosure Schedule is made and given pursuant to Section 2 of the
Securities Purchase Agreement, dated February 29, 2012, by and between Fuelcell
Energy, Inc. and POSCO Power (the “Agreement”). The section numbers below
correspond to the section numbers of the representations and warranties in the
Agreement.

Section 2.5(b). No Conflicts; Government Consents and Permits.

On February 9, 2012, the Company made a filing on Form 8-K, which included an
Item 5.07(d) disclosure of the results of the Company’s decision in response to
the Company’s shareholder’s advisory vote at the Company’s April 7, 2011, annual
meeting in regard to the frequency of future advisory votes on executive
compensation. Under a recently enacted Item 5.07(d) of Form 8-K, this disclosure
was supposed to be made within one hundred fifty (150) Business Days of the
annual meeting to be considered timely.

 

C-1